PER CURIAM:
Se nos pide que dejemos sin efecto una orden de interdicto preliminar mediante la cual el Tribunal Superior dispuso que los peticionarios se abstuvieran de interferir con las funciones legislativas del deman-dante, Sr. Juan Corujo Collazo, como Representante a la Cámara por el Distrito Representativo Núm. 31. En su dictamen el tribunal ordenó, además, que se incluyera al Representante Corujo Collazo en la nómina del Cuerpo desde que juramentara su cargo, y decretó la nulidad de la actuación del Presidente de la Cámara al encomendar a la Comisión de Gobierno de dicho Cuerpo que investigara la elección del señor Corujo Collazo sin que mediara previa-mente un mandato del Cuerpo a esos fines.
Los antecedentes de la presente controversia están expresados en nuestra opinión en P.P.D. v. Gobernador, 111 D.P.R. 8 (1981). Con motivo de la muerte del Repre-sentante electo por el Partido Popular Democrático por el Distrito Representativo Núm. 31 se suscitó una contro-versia en cuanto al modo de cubrir dicha vacante, que resolvimos mediante una interpretación estatutaria de los Arts. 5.006 y 5.007 de la Ley Electoral vigente. 16 L.P.R.A. sees. 3206 y 3207. Reconocimos que uno de los modos de cubrirla es que, si el partido al cual pertenecía el legislador del escaño vacante presenta a la Comisión Esta-tal de Elecciones, dentro del período de sesenta días de surgir la vacante, una candidatura que se limita a un solo candidato, éste deberá ser certificado por el Administra-dor General de Elecciones como la persona con derecho a ocuparlo.
Allí accedimos a suspender los efectos de este dictamen para que la parte perdidosa pudiese hacer las gestiones de rigor en el Tribunal Supremo de Estados Unidos tendente a paralizar la ejecución de nuestra sentencia. Posterior-*555mente el Tribunal Supremo de Estados Unidos en pleno denegó la paralización de los procedimientos, Rodríguez v. Popular Democratic Party, 453 U.S. 907 (1981), y nuestra sentencia devino ejecutable.
Devuelto el mandato, el Partido Popular Democrático presentó oportunamente una candidatura a la Comisión Estatal de Elecciones compuesta por un solo candidato, a saber, el señor Juan Corujo Collazo. Actuando de confor-midad con nuestro dictamen en P.P.D. v. Gobernador, supra, el Administrador General de Elecciones lo certificó como la persona con derecho a ocupar el escaño vacante por el Distrito Representativo Núm. 31.
En virtud de tal certificación, el 6 de julio de 1981 el Secretario de la Cámara de Representantes juramentó al señor Corujo Collazo como Representante a la Cámara. Dos días después, el Presidente del Cuerpo, Hon. Ángel Viera Martínez, a petición de cinco representantes ordenó a la Comisión de Gobierno de la Cámara que investigara el juramento y toma de posesión del Representante Corujo Collazo. Ordenó igualmente al Jefe de la Oficina de Personal que se abstuviera de incluirlo en la nómina del Cuerpo y al Jefe de Presupuesto y Finanzas que se abstu-viera de pagarle el sueldo, asignarle teléfono y sellos, pagar dietas o hacer cualquier otro desembolso producido por el señor Corujo. Al Secretario del Cuerpo le ordenó que se abstuviera de llevar a cabo cualquier acto adicional relacionado con el señor Corujo Collazo posterior al jura-mento de éste. Todas estas actuaciones del Presidente de la Cámara, así como la de los funcionarios mencionados, son las que anulan el interdicto preliminar decretado por el tribunal de instancia.
H-1
El primer señalamiento de error se circunscribe a un tecnicismo procesal relativo al diligenciamiento de la orden que expidió el tribunal de instancia para que los *556demandados comparecieran en determinada fecha y hora a una vista para que mostraran causa por la cual el tribunal no debía acceder a lo solicitado por el demandante en su petición de injunction preliminar.
De los autos surge que una vez los demandados fueron notificados personalmente de la referida orden compare-cieron a la vísta señalada e impugnaron la jurisdicción del tribunal para conocer del asunto, a base de que la orden no le fue igualmente notificada al Secretario de Justicia tal y como manda la Regla 4.4(g) de Procedimiento Civil. (1) El tribunal rechazó el planteamiento y resolvió que los demandados “no son los funcionarios . . . que con-templa la Regla 4.4(g)”.
El procedimiento a seguir en los casos de injunction es el que dispone la Regla 57 de Procedimiento Civil. Las demás reglas solo aplican de modo supletorio siempre y cuando no desvirtúen el carácter sumario del recurso. Cf. Disdier Pacheco v. García, 101 D.P.R. 541 (1973). Como la Regla 57.1(a) requiere solamente que el auto de injunction preliminar se notifique a la parte adversa y no señala el modo de hacer su diligenciamiento, debemos remitirnos a la Regla 4.4, que regula el modo de diligenciar el emplazamiento en las acciones civiles ordinarias, *557pues en este caso en particular lo exigido en dicha regla no es incompatible con el carácter sumario del recurso.
Los peticionarios aducen que en este caso el diligenciamiento se rige por el inciso g de la Regla 4.4 que es el aplicable cuando se trata de funcionarios del Estado. Este inciso dispone la entrega personal de la demanda y el emplazamiento tanto al funcionario demandado como al Secretario de Justicia. Sin embargo, a nuestro juicio, el hecho de que el demandado sea funcionario del Estado no produce automáticamente la aplicación del requisito de notificación al Secretario. Para que éste aplique es necesario que la ley sustantiva, no las reglas procesales, le impongan afirmativamente al Secretario de Justicia la obligación de representar al funcionario demandado.
El Secretario de Justicia (antes Procurador General) viene obligado por ley a representar al Estado Libre Asociado en todas las demandas y procesos civiles o criminales en que fuere parte el Estado, conforme lo dis-pone el Código Político desde 1902. 3 L.P.R.A. see. 72. La referida disposición del Código Político de 1902 originalmente concedía al Procurador General (hoy Secretario de Justicia) la facultad exclusiva para representar en las causas civiles tanto al Pueblo de Puerto Rico como a todo funcionario, empleado o agente del Gobierno Insular que demandare o fuere demandado en su carácter oficial. Estatutos Revisados y Códigos de Puerto Rico, 1902, Código Político, Art. 64, pág. 349. Pero en 1906 la facultad del Procurador General fue limitada a la representación exclusiva del Estado, y se transfirió al Gobernador y a los jefes de departamento en su caso, la facultad de decidir cuándo el Procurador General debía asumir la representación de los funcionarios. Ley de 8 de marzo de 1906, Sec. 1. En otras palabras, el Gobernador en su discreción podía requerir al Procurador General que representara a cualquier funcionario del Pueblo de Puerto Rico, y cualquier jefe de departamento podía hacer lo propio respecto a *558cualquier funcionario del departamento que le corres-pondía.
El texto de la citada Ley de 1906 se ha mantenido igual hasta el presente, con la facultad discrecional del Gober-nador de solicitar al Secretario de Justicia la represen-tación de funcionarios, excepto que durante el período que rigió la Carta Orgánica de 1917, o sea hasta que entró en vigor la Constitución del Estado Libre Asociado de Puerto Rico en 1952, la facultad del Procurador General (hoy Secretario de Justicia) quedó ampliada para intervenir en representación de un funcionario debidamente constituido del Pueblo de Puerto Rico “si a su juicio los intereses públicos lo requieren”. (2) Ley del Congreso, de 2 de marzo del 1917, Cap. 145, 39 Stat. 951; Carta Orgánica de 1917, Sec. 14. Pero la discreción concedida por la Carta Orgá-nica al Procurador General para representar funcionarios si los intereses públicos lo requerían fue eliminada al aprobarse la Constitución en 1952, quedando únicamente en pie lo dispuesto por el Código Político.
Mientras regía la Carta Orgánica de 1917, que con-cedía facultad al Procurador General para intervenir, respecto a funcionarios gubernamentales “si a su juicio los intereses públicos lo requieren”, se aprobaron las Reglas de Procedimiento Civil en 1943, que sólo exigían que las demandas contra funcionarios debían notificárseles junto al emplazamiento. No se incorporó el requisito de notificar al Procurador General. Regla 4(d)(6) de las de Procedi-miento Civil de 1943. Esto es, a pesar de la posibilidad de que el Procurador General pudiera intervenir, conforme la situación especial contemplada por la Carta Orgánica, las reglas de procedimiento no exigían se le notificara.
La Constitución de Puerto Rico, como señalamos antes, eliminó la discreción que concedía la Carta Orgánica al *559Secretario de Justicia para representar funcionarios guber-namentales cuando los intereses, públicos lo requirieren. Quedó, pues, en vigor el Código Político, que le concedía esa facultad discrecional al Gobernador y no al Secretario de Justicia. No fue hasta el año 1958 que las nuevas reglas de procedimiento incorporaron por primera vez el requi-sito de que el Secretario de Justicia sea notificado de cual-quier demanda contra un funcionario gubernamental. Tal requisito se mantuvo en las vigentes Reglas de 1979.
Comoquiera que las reglas sobre diligenciamiento personal fueron adoptadas de la Regla 4(d) federal, hemos acudido a dicha jurisdicción en búsqueda de algún funda-mento para notificar al Secretario de Justicia. Allí encon-tramos que en el caso de un funcionario gubernamental debe notificarse a los Estados Unidos y al funcionario, con copia de la demanda y del emplazamiento. 28 U.S.C.A. Regla 4(d)(5). Ello quiere decir que debe notificarse al Fiscal del distrito en que se insta la acción, y al Attorney General de los Estados Unidos. Regla 4(d)(4). La razón para ello es que la ley sustantiva federal dispone que el trámite de todo litigio en que los Estados Unidos, una agencia o un funcionario gubernamental sean parte o estén interesados, así como la obtención de evidencia co-rrespondiente, están reservados a los funcionarios del Departamento de Justicia, bajo la dirección del Attorney General. 28 U.S.C.A. see. 516; Richter v. United States, 190 F.Supp. 159 (1960), confirmada 296 F.2d 509, cert. denegado 369 U.S. 828 (1962).
En nuestra jurisdicción el Secretario de Justicia, por el contrario, no tiene facultad para representar a un funcionario gubernamental a menos que sea requerido para ello por el Gobernador, conforme lo exige el Art. 64 del Código Político, o a menos que tal facultad se le conceda por ley. Presumiendo, sin aceptarlo, que el Presidente de la Cámara de Representantes y los otros funcionarios de dicho Cuerpo, fueren los funcionarios gubernamentales *560que menciona la Regla 4.4(g) de las de Procedimiento Civil para los fines de que cualquier demanda contra ellos sea notificada al Secretario de Justicia, consideramos que tal notificación es superflua por no tener el Secretario de Jus-ticia facultad para representar a dicho funcionario a menos que sea requerido para ello por el Gobernador. El requisito de notificación en la jurisdicción federal responde a una exigencia de ley sustantiva por ser el Attorney General el funcionario responsable de entender en todos los litigios del gobierno federal, que incluyen específicamente las acciones contra funcionarios gubernamentales. La dis-posición sustantiva equivalente en nuestra jurisdicción no confiere al Secretario de Justicia la facultad de repre-sentar a los funcionarios de gobierno, sino que confiere al Gobernador la facultad discrecional de hacer tal decisión. La falta de notificación al Secretario de Justicia, pues, no priva al Tribunal Superior de jurisdicción para entender en esta causa. (3) La situación hubiera sido distinta si el Estado hubiera sido parte.
II
Tampoco se cometieron los errores referentes al alcance de la acción tomada. Aunque se nos argumenta lo contrario, es indudable que las actuaciones del Presidente de la Cámara tienen el efecto de excluir de dicho Cuerpo a un representante debidamente certificado como tal por el organismo en el que la ley delega tal función. La prerrogativa de excluir, así como la de expulsar a uno de sus miembros, corresponde a la Cámara de Representantes como Cuerpo, no a su presidente, mediante el voto afirmativo y directo de sus miembros en la proporción que determinan la Constitución y nuestra jurisprudencia para *561uno y otro caso. Art. III, Sec. 9, y Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 763 (1977). No existe constitu-cionalmente una concesión de poder al Presidente del Cuerpo para exclusión de un legislador, ni puede la Cámara delegar su facultad constitucional. Ello explica por qué el estatuto que invoca el peticionario (4) no puede concederle aquellas facultades que la Constitución confiere con exclusividad a la Cámara como Cuerpo. Por ello la Constitución impide al Presidente de la Cámara el desig-nar un Comité para investigar la capacidad legal de uno de sus miembros o la validez de las actas o del escrutinio de su elección. Ello, repetimos, requiere cumplimiento estricto del trámite constitucional mediante la actuación de la Cámara de Representantes.
Sobre este extremo, aun si hubiese mediado un acuerdo previo tomado por la mayoría de los miembros de la Cámara reunida en sesión en el ejercicio de la prerrogativa que la propia Constitución le reconoce de ser el único juez de la elección de sus miembros, el señor Juan Corujo Collazo tendría derecho a ocupar su escaño hasta tanto se investigara todo lo relacionado con su juramentación y toma de posesión. Santa Aponte, supra, págs. 765-766. En el caso de autos, el Administrador General de Elecciones Interino, actuando de conformidad con nuestro dictamen en P.P.D. v. Gobernador, supra, certificó al señor Corujo Collazo como Representante a la Cámara. Tal certi-*562ficación está rodeada de la presunción que establece la Regla 16(14) de Evidencia a los fines de que “una persona en posesión de un cargo público, fue elegida o nombrada para dicho cargo, en debida forma”. En Santa Aponte expresamos que las presunciones legales “están formula-das y revestidas de un claro interés público pues brindan eficacia a dos postulados constitucionales, a saber: la ade-cuada representación de electores del Distrito [Senatorial o Representativo en cuestión] y la composición y estabi-lidad inicial de la Rama Legislativa”. Pág. 766.
La exclusión del Representante Corujo Collazo orde-nada por el Presidente de la Cámara tiene el efecto de obtener por ese medio lo que la parte perdidosa en P.P.D. v. Gobernador, supra, no logró del Tribunal Supremo de los Estados Unidos, i.e., la suspensión de los efectos de la sentencia dictada en dicho caso. Tal exclusión vulneraría derechos fundamentales de los habitantes del Distrito Representativo Núm. 31, ampliándose aún más el período de tiempo (ahora en exceso de nueve meses) en que éstos carecerían de adecuada representación.

Los fundamentos expuestos nos llevan a concluir que no procede la expedición del auto solicitado. Se dictará reso-lución a ese efecto. Habiendo sido presentada simultánea-mente con la petición de certiorari una moción en auxilio de jurisdicción, se tendrán por suspendidos los efectos de la orden dictada por el tribunal de instancia desde entonces hasta la fecha en que sea notificada la resolución.

El Juez Asociado Señor Martín concurrió con el resul-tado en opinión separada. El Juez Asociado Señor Negrón García disintió con opinión.
-0-

 Dispone así la Regla:
“Regla 4.4. Diligenciamiento personal
“El emplazamiento en [y] la demanda se diligeneiará[n] conjuntamente. El demandante proporcionará a la persona que haga el diligenciamiento las copias necesarias. Dicha persona, al entregar la copia del emplazamiento, hará constar al dorso de aquélla sobre su firma, la fecha y el lugar de dicha entrega y el nombre de la persona a quien se hizo la misma. El diligenciamiento se hará de la manera siguiente:
“(g) A un funcionario o a una instrumentalidad del Estado Libre Asociado de Puerto Rico, que no fuere una corporación pública, entregando copia del emplazamiento y de la demanda a dicho funcionario o al jefe ejecutivo de dicha instrumentalidad y al Secretario de Justicia o a una persona designada por éste. Si la instrumentalidad fuere una corporación pública, entregando las copias a tenor con lo dispuesto en la Regla 4.4(e).”


Ante el Tribunal Supremo de Puerto Rico la facultad del Procurador General para representar funcionarios era exclusiva bajo la Carta Orgánica de 1917, no obstante lo que disponía el Código Político.


 Nótese, sin embargo, que las disposiciones de ley referentes a las recla-maciones y acciones contra el Estado —32 L.P.R.A. see. 3077 et seq.— específi-camente establecen como requisito de estricto cumplimiento la notificación al Secretario de Justicia antes de iniciar acción judicial, sec. 3077a, y sujetan el trámite a las Reglas de Procedimiento Civil, see. 3080.


El peticionario se refiere al Art. 3 de la Ley Núm. 97 de 19 de junio de 1968 (2 L.P.R.A. sec. 30), que en su primer párrafo dispone:
“Cuando el Senado o la Cámara de Representantes no estuvieren reunidos en sesión ordinaria o extraordinaria, o cuando no hubiere sesión alguna de las Cámaras cualquier Comisión podrá reunirse con la aprobación previa del Presi-dente de la Cámara concernida, o de ambas si la Comisión fuere conjunta, siem-pre que mediare una encomienda expresa para que la Comisión estudie o inves-tigue un asunto o que surgiere un asunto de extraordinaria importancia que requiera atención inmediata a juicio del Presidente de la Cámara correspon-diente. El Secretario del Senado o de la Cámara de Representantes, o ambos, según fuere el caso, serán notificados de la citación de toda reunión así convocada.”